Citation Nr: 1443330	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-12 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the feet.

2.  Entitlement to service connection for disability of the left leg.

3.  Entitlement to service connection for disability of the right leg.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to November 1946.

These matters come to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled to attend a videoconference hearing before the Board in March 2014; however, he failed to appear.

The appeal was remanded in May 2014.

In October 2012, the Veteran executed a VA Form 21-22a appointing a private attorney as his representative; this was received by VA in March 2013.  Such appointment, however, is limited to issues not contemplated by this appeal, thus his prior executed VA Form 21-22a appointing the American Legion as his representative remains in effect.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of the evidence is against a finding that disabilities of the feet and legs, to include peripheral neuropathy, were manifested during service, within a year of separation from service, or are otherwise due to active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for disabilities of feet and legs, to include peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Here, a VCAA letter was sent to the Veteran in November 2007 that provided information as to what evidence was required to substantiate the service connection claims , the division of responsibilities between VA and a claimant in developing an appeal, and the evidence necessary to establish a disability rating and effective date.  The letter was sent prior to the initial RO decision in this matter.  Thus, no additional development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the May 2014 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the Veteran's service treatment records and post-service treatment records have been associated with the Virtual folder.  The Veteran underwent VA examinations in July 2013 and July 2014, which will be discussed below.  The Virtual folder also contains statements from the Veteran in support of his claim.  In an August 2014 submission, the Veteran indicated that he had no further evidence to submit.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Criteria & Analysis

The Board has reviewed all of the evidence in the Virtual folder.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Court) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran is claiming entitlement to service connection for disabilities of the feet and legs, specifically peripheral neuropathy.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This means of service connection is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge. See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In the present case, the Veteran contends that his claimed feet and leg disabilities are related to his active service.  He asserts that his leg and feet issues may be due to experiences in the Army wherein he slept in fox holes and his toes shriveled from being wet.  See May 2006 VA outpatient treatment record.  In his notice of disagreement, he claimed cold weather injury to the feet; however, later denied any significant cold weather exposure at the July 2014 VA examination.  In a February 2013 statement from the Veteran's daughter she asserted that the Veteran has had peripheral neuropathy "for as long as I can remember" but that his condition could not be due to cold injuries as he served in warm climates.  

Service treatment records do not reflect any complaints or treatment related to the feet or legs.  A September 1946 examination conducted for separation purposes reflects 'None' with regard to musculoskeletal and neurological diagnoses.  His feet were clinically evaluated as normal.  

Accordingly, service treatment records do not reflect any feet or leg complaints or disabilities during active service.  However, this does not in itself preclude a grant of service connection.  Indeed, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not lead to the conclusion that disabilities of the feet and legs are causally related to active service, for the reasons discussed below. 

In December 1946, one month after separation from service, the Veteran claimed entitlement to service connection for pain in the left hip and leg that he stated began in June 1945.  The Veteran did not provide any further details and the in-service and post-service medical evidence of record associated with the record at that time did not show any disabilities related to the left hip and leg.  

A December 2000 VA outpatient treatment records reflects an assessment of peripheral neuropathy by history.  The Veteran reported that he had experienced bilateral lower leg pain and foot pain for the prior 6 to 8 years.  A June 2001 VA outpatient record reflects that the Veteran is new to the VA medical system and he reported a 10 year history of increasing bilateral foot and ankle pain.  An EMG study was indicative of moderately severe polyneuropathy in the lower extremities.  

The July 2013 VA examiner diagnosed peripheral neuropathy due to frostbite.  The VA examiner provided a negative etiological opinion as there were no records of any cold injury/frostbite complaints and the onset of his claimed disorder was 50 years after his military service.  

As the examiner did not consider the lay assertions of the Veteran, another VA examination was given in July 2014.  The examiner diagnosed moderate severe bilateral polyneuropathy.  The examiner stated that the Veteran has peripheral neuropathy of bilateral legs and feet which was not present during military service.  According to the Veteran, his peripheral neuropathy seems to have had its onset about five years after military service, initially with mild and intermittent symptoms which later became progressively worse.  He did not recall any cold exposure.  He reported his assertion that wet exposure in cramped conditions during service might have led to the later development of neuropathy.  The examiner explained that wet exposure in cramped conditions is not a cause of neuropathy developing years later.  

While the Veteran asserts that his current peripheral neuropathy affecting the lower extremities is due to service, as detailed the service records do not support this assertion.  The Board accepts as credible and competent his assertions that he was exposed to wet conditions and slept in foxholes during service; however, the Veteran is not competent to opine as to the etiology of the disabilities affecting the legs and feet.  The evidence of record does not reflect that a chronic condition affecting the feet and legs developed until many years after separation from service.  Likewise, the post-service treatment records dated in 2000 and 2001 reflect his reports that he had only been experiencing symptoms in the legs and feet for the prior 10 years.  Such statements offered in the course of treatment are more credible than statements offered decades after separation from service that his current condition is due to service.  

The Board acknowledges the Veteran's complaint of left hip and leg pain one month after separation; however, mere pain, alone, without a diagnosed or identifiable underlying malady or condition, is not generally considered a disability and cannot substantiate a claim for service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  No chronic disability was diagnosed at that time.  The Veteran did not submit or identify any additional evidence during that time period to substantiate his claim of left leg pain.  

Moreover, as detailed, the July 2013 and July 2014 VA examiners reviewed the evidence of record and concluded that the Veteran's peripheral neuropathy affecting the lower extremities is not due to service.  The July 2014 VA examiner specifically acknowledged the Veteran's lay assertions of his in-service experiences but explained that peripheral neuropathy does not develop as a result of wet exposure or cramped conditions.  In consideration of the lay and medical evidence, the July 2014 VA examiner found no relationship to service.  Thus, while the Board does not reject the Veteran's assertions that he was exposed to wet and cramped conditions during service, the Board finds that the lack of continuity of symptomology and the probative medical evidence, specifically a VA opinion by a medical doctor, who had the opportunity to review the entirety of the medical and lay evidence of record and who provided a clear rationale in support of his conclusions, is entitled to more probative weight.  

In conclusion, there is no support for a grant of service connection for disabilities of the feet and legs.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for disabilities of the feet and legs, to include peripheral neuropathy, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


